DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 3/19/2021 and 6/23/2021 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 11-12, 15-17, 19-20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,304,707 B1 to Daems et al. (hereinafter “Daems”).

	Regarding claim 1, Daems discloses a telecommunications management tray support structure comprising: a body (1 in Fig. 1A), the body defining one or more tray coupler retainers (3 in Fig. 1A) adapted to receive and retain a fiber management tray coupler (i.e. “hinge pin”- see column 7, lines. 1-2) of a fiber management tray (7 in Fig. 3), the body further defining one or more fiber holders (5 in Fig. 1A-1B) adapted to hold a portion of an optical fiber (see col. 7, ll. 14-20).
	However, Daems does not explicitly disclose that the fiber holders are adapted to hold an “optical fiber protection tube” in the manner claimed in the present application. Although the optical fiber cable used in Daems would necessarily have a tube on the external surface of the cable that naturally protects the fragile optical fibers, it does not explicitly disclose the use of a “protection tube.” Nevertheless, the use of protection tubes for optical fiber cables is well known and common in the optical fiber art. Such protection tubes are advantageously used in the art in order to provide mechanical protection to fragile optical fiber strands and ensure realiable, low-loss optical signal transmission. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the device of Daems to have a protection tube surrounding the optical fiber, and an element 5 shown in Fig. 1A hold a fiber protection tube, in the manner claimed in the present application.

	Regarding claim 2, Daems discloses the body defining a plurality of fiber holders (i.e. plurality of element 5 as shown in Fig. 1A). As such, Daems renders the plurality of “projection tube” holders obvious as already discussed above in reference to claim 1.

	Regarding claim 3, Daems also discloses the body defining a plurality of tray coupler retainers (i.e. 3 in Fig. 1A-1B).

	Regarding claims 4-5, Daems does not explicitly disclose the ratio of the number of fiber holder to the tray coupler retainer being 2:1 as claimed in claim 4, or 4:1 as claimed in claim 5. However, having more fiber holders (and fiber tube holders) by a factor of 2 or 4 is well known and common in the optical fiber storage device art. Having more fiber holder (and fiber tube holder) compared to the tray coupler retainers would advantageously allow for greater lengths of optical fiber slack to be looped inside the telecommunications management chassis. Such looped fibers ensure easy routing of optical fiber cables within the management chassis without undesirable bending or kinking which may result in optical signal degradation. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the device of Daems to have the ratio of the number of fiber holder to the tray coupler retainer to be 2:1 as claimed in claim 4, or 4:1 as claimed in claim 5 of the present application.

	Regarding claim 6, Daems discloses the body extending from a first end to a second end (i.e. bottom of 1 in Fig. 1A to top of 1 in Fig. 1A), wherein the tray coupler retainer (3) alternate with at least one of the fiber holder (5) from the first end to the second end (Fig. 1A clearly shows that the coupler retainer 3 is formed at the edge of the fiber holder 5).

	Regarding claim 7, Daems discloses the tray coupler retainers (3) alternating with pairs of fiber holders (5) from the first end to the second end (Fig. 1A shows that the coupler retainer 3 is between two (pair) fiber holders 5).

	Regarding claim 8, Daems discloses the fiber holder (5 in Fig. 1A) including a first open longitudinal end defining a first opening (11) and an opposing second longitudinal end defining a second opening (13), the first opening being wider (11) than the second opening (13) and being sized to receive an optical fiber. Since the “protection tube” is obvious in view, as already discussed above in reference to claim 1, the claimed limitations of claim 8 is obvious for the same reason as well. 

	Regarding claim 11, Daems discloses the fiber holder being adapted to receive one optical fiber cable. Since the use of “fiber protection tube” is obvious in view of the prior art as discussed above in regards to claim 1, protection tube holder receiving one fiber protection tube is also obvious for the same reasoning.

	Regarding claim 12, Daems discloses the fiber holder defining a slot through which one or more optical fiber can be inserted to be received by the holder (Fig. 1A). Since the use of “fiber protection tube” is obvious in view of the prior art as discussed above in regards to claim 1, protection tube which can be inserted and received by the protection tube holder is also obvious for the same reasoning.

	Regarding claim 15, Daems discloses a telecommunications closure system comprising: a telecommunications management tray support structure including a body (1 in Fig. 1A), the body defining one or more tray coupler retainers (3 in Fig. 1A) adapted to receive and retain a fiber management tray coupler (i.e. “hinge pin”- see column 7, lines. 1-2), the body further defining one or more holders adapted to hold a distal end portion of an optical fiber (see col. 7, ll. 14-20); and at least one optical fiber management tray (7 in Fig. 3) coupled to the tray support, wherein the telecommunications management support structure and the tray are arranged such that an optical fiber can be routed onto the fiber management tray via a first of the one or more fiber holders when the fiber is held by the first holder (col. 7, ll. 9-59).
	However, Daems does not explicitly disclose that the fiber holders are adapted to hold an “optical fiber protection tube” in the manner claimed in the present application. Although the optical fiber cable used in Daems would necessarily have a tube on the external surface of the cable that naturally protects the fragile optical fibers, it does not explicitly disclose the use of a “protection tube.” Nevertheless, the use of protection tubes for optical fiber cables is well known and common in the optical fiber art. Such protection tubes are advantageously used in the art in order to provide mechanical protection to fragile optical fiber strands and ensure realiable, low-loss optical signal transmission. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application to modify the device of Daems to have a protection tube surrounding the optical fiber, and an element 5 shown in Fig. 1A hold a fiber protection tube, in the manner claimed in the present application.

	Regarding claim 16, Daems discloses a telecommunications closure system and a management tray support structure as already discussed above. Also, Daems renders obvious the fiber protection tube being held in the management tray support structure as discussed in regards to claims 1 and 15 as already discussed above. In addition, Daems discloses the method of routing an optical fiber on the fiber management try, comprising inserting an optical fiber into one of the fiber holders, and feeding an optical fiber beyond the holder into the fiber management tray (col. 7, ll. 9-59). Therefore, the method claim limitations of claim 16, including the method of inserting the fiber into the fiber protection tube would have been obvious over the cited prior art Daem as well.
	
	Regarding claim 17, Daems discloses the optical fiber management tray including a first end including a coupler (119 in Fig. 9) for coupling the tray to one of the tray coupler retainers, and wherein the feeding includes feeding the portion of the optical fiber through a fiber entryway (17 in Fig. 9) defined by the tray and positioned at the first end of the tray.

	Regarding claim 19, the use of fiber protection tube would have been obvious in view of Daems as already discussed above. Therefore, a method step of inserting the fiber protection tube into the holder (5 in Fig. 1A) would have been also obvious for the same reasons.

	Regarding claim 20, Daems discloses wherein one of the tray coupler retainers being positioned between a pair of fiber holders (Fig. 1A shows the tray coupler retainer 3 being formed between a pair of fiber holder 5). Since the use of a “fiber protection tube” would have been obvious in view of Daems as discussed in regard to claim 1 above, it would have been also obvious to have the tray coupler retainers being positioned between the pair of protection tube holders, for the same reasons.
	
	Regarding claim 25, since the use of a “fiber protection tube” would have been obvious in view of Daems as discussed in regard to claim 1 above, it would have been also obvious to have the optical fiber fed through the protection tube, in the manner claimed in the present application.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: telecommunications management tray support comprising a bodying defining one or more tray coupler retainers is known in the art as discussed above. Also, such a tray support comprising a fiber protection tube holder is obvious in view of the cited prior art as discussed above. However, none of the prior art fairly teaches or suggests such a telecommunications management tray support wherein each of the protection tube holders includes a first longitudinal portion extending longitudinally from the first opening and defining a first receiving section, and a second longitudinal portion extending longitudinally from the second opening and defining a second receiving section, the second receiving section defining a lateral inner diameter that is smaller than a corresponding lateral inner diameter defined by the first receiving section such that the first receiving section is sized to receive a distal portion of a protection tube, such that the second receiving section is sized to be too small to receive the distal portion of the protection tube, and such that a transition between the first receiving section and the second receiving section defines a shoulder projecting radially towards a longitudinal axis of the protection tube holder, the shoulder being adapted to act as a distal stop for the distal end of the protection tube.
	In addition, none of the prior art fairly teaches or suggests such a telecommunications management tray support wherein the plurality of protection tube holders are arranged in pairs, and wherein the first openings of each of the pairs are positioned at opposite ends of the respective protection tube holders, as claimed in the present application.

Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a method of routing an optical fiber onto an optical fiber management tray is known in the art as discussed above. However, none of the prior art fairly teaches or suggests such a method wherein the feeding step includes feeding a portion of a first optical fiber extending distally beyond a distal end of the first protection tube through a first fiber entryway defined by the first or second optical fiber management tray and positioned at the first end of the first or second optical fiber management tray and on a first side of the tray support structure, and feeding a portion of a second optical fiber extending distally beyond a distal end of the second protection tube through a second fiber entryway defined by the first or second optical fiber management tray and positioned at the first end of the first or second optical fiber management tray and on a second side of the tray support structure, in the manner claimed in the present application.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a method of routing an optical fiber onto an optical fiber management tray is known in the art as discussed above. However, none of the prior art fairly teaches or suggests such a method wherein each of the protection tube holders defines a slot through which one or more protection tubes can be inserted to be received by the protection tube holder, and wherein the method further comprises, after the inserting, inserting a plug at least partially through the slot, the plug being adapted to retain the protection tube within the protection tube holder, as claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874